Name: Commission Regulation (EEC) No 1175/90 of 8 May 1990 on the issue of import licences for high-quality fresh, chilled or frozen beef and veal
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 9 . 5. 90 Official Journal of the European Communities No L 118/29 COMMISSION REGULATION (EEC) No 1175/90 of 8 May 1990 on the issue of import licences for high-quality fresh, chilled or frozen beef and veal THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3891 /89 of 11 December 1989 opening a Community tariff quota for high-quality fresh, chilled or frozen meat of bovine animals falling within CN codes 0201 and 0202 and for products falling within CN codes 0206 10 95 and 0206 29 91 (1990) ('), and in particular Article 2 thereof, Whereas Commission Regulation (EEC) No 3948/89 of 20 December 1989 laying down detailed rules for the application of import arrangements provided for by Council Regulations (EEC) No 3891 /89 and (EEC) No 3892/89 in the beef and veal sector (2) provides in Article 7, that applications for and the issue of import licences for the meat referred to in Article 1 ( 1 ) (d) thereof are to be effected in accordance with the provisions of Articles 12 and 15 of Commission Regulation (EEC) No 2377/80 of 4 September 1980 on special detailed rules for the application of the system of import and export licences in the beef and veal sector (3), as last amended by Regulation (EEC) No 252/90 (4) ; Whereas Article 1 (1 ) (d) of Regulation (EEC) No 3948/89 fixes the amount of high-quality fresh, chilled or frozen beef and veal originating in and imported from the United States of America and Canada which may be imported on special terms in 1990 at 10 000 tonnes ; Whereas it should be recalled that licences issued pursuant to this Regulation will, throughout the period of validity, be open for use only in so far as provisions on health protection in force permit, HAS ADOPTED THIS REGULATION : Article 1 1 . All applications for import licences from 1st until 5th May 1990 for high-quality fresh, chilled or frozen beef and veal as referred to in Article 1 (1 ) (d) of Regulation (EEC) No 3948/89 shall be met in full . 2. Applications for licences may be submitted, in accordance with Article 12 of Regulation (EEC) No 2377/80, during the first five days of June 1990 for 4 743 tonnes. Article 2 This Regulation shall enter into force on 9 May 1990. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 8 May 1990. For the Commission Ray MAC SHARRY Member of the Commission (')- OJ No L 378 , 27 . 12. 1989, p. 19 . (l) OJ No L 379, 28 . 12. 1989, p. 32. (3) OJ No L 241 , 13. 9 . 1980, p. 5. (&lt;) OJ No L 27, 31 . 1 . 1990, p. 34.